Citation Nr: 1539255	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  10-14 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to August 2001.

This appeal comes before the Board of Veterans' Appeals  (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

When the case was most recently before the Board in November 2012 it was remanded for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the November 2012 remand the AOJ was instructed to obtain the Veteran's complete service treatment records, to include the missing separation examination.  It was noted that all requests and responses for the requested records must be documented in the claims file, and that requests for military records must continue until a determination is made that such records do not exist or any further efforts to obtain them would be futile.  

The record contains a single December 2012 request for the Veterans service treatment records which contains a negative response.  The record also contains an April 2013 letter to the Veteran which indicates that the Veteran's service treatment records were received, but it did not contain her discharge physical examination report.  The letter requests that if the Veteran has her discharge physical examination that she should send it.  However, there is no formal finding that the separation examination does not exist or that further efforts to locate it would be futile.  Therefore, the AOJ did not accomplish the objectives set forth in the November 2012 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.

The April 2015 Supplemental Statement of the Case indicates that the Veteran was scheduled for a VA examination on September 25, 2013 pursuant to the November 2012 remand.  It was noted that the Veteran called to inform the examiner that she could not report for that examination.  It was further noted that another examination was scheduled on September 30, 2013; however, after being notified the Veteran did not report for the examination and did not notify VA that she could not attend.  

Although the record reflects that the Veteran failed to report for the September 30, 2013 VA examination, because the case is being remanded, the Board finds that the Veteran should be afforded another opportunity to appear for a VA examination to determine the nature and etiology of her fibromyalgia.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake all appropriate development effort to obtain the Veteran's complete service treatment records, to specifically include the separation examination report.  Efforts to obtain this Federal record must continue until the AOJ determines by entry of a formal written determination that the record sought does not exist or that further efforts to obtain same would be futile, and, if it is so determined, then appropriate notice under 38 C.F.R. § 3.159(e) (2015) must be provided to the Veteran and she must then be afforded an opportunity to respond.

2.  After the above development has been completed, schedule the Veteran for a VA examination in order to determine the nature and etiology of any currently diagnosed fibromyalgia.  The claims file should be reviewed by the examiner, and the examination report should reflect that review.  Specifically, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed fibromyalgia was caused by chemical exposures in service, including claimed exposure to depleted uranium, first manifested in service or is otherwise related to any aspect of the Veteran's active service.

The VA examiner should provide a rationale for the opinion and reconcile it with all pertinent evidence of record, including the service medical records, which are negative for clinical findings of fibromyalgia, but do show treatment for migraine headaches.  The examiner should also consider the post-service medical records, reflecting outpatient treatment for fibromyalgia.  Additionally, the VA examiner should consider the Veteran's lay statements and testimony regarding continuity symptoms of fibromyalgia since her discharge from service. 

A complete rationale for all opinions must be provided.

3.  When the development requested has been completed, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




